Case: 16-11518      Document: 00514170860         Page: 1    Date Filed: 09/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-11518                                FILED
                                  Summary Calendar                      September 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN JAMES RUMFIELD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:14-CR-367-80


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent John James Rumfield has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rumfield has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Rumfield’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11518    Document: 00514170860     Page: 2   Date Filed: 09/26/2017


                                 No. 16-11518

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2